Citation Nr: 1727184	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this case in in January 2013 and August 2016. 

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript is of record. 


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is not linked to disease or injury incurred or aggravated in active service. 

2.  The Veteran's tinnitus is not linked to disease or injury incurred or aggravated in active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right hearing loss and tinnitus.  Specifically, he states that his hearing loss and tinnitus were caused by acoustic trauma due to noise exposure during active service, including from jet engine noise.  For the following reasons, the Board finds that service connection is not established.


A. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


B. Analysis

Impaired hearing is defined as a disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The service treatment records do not show hearing loss or notations of tinnitus or ringing in the ears.  The Veteran denied a history of ear problems at separation in a September 1972 report of medical history.  Moreover, his hearing acuity was evaluated as normal in the September 1972 separation examination report.  The puretone thresholds for the right ear recorded in the separation audiogram were below 26 decibels from 500 to 4000 Hertz.  Thus, the Veteran did not have a hearing loss disability at separation.  See 38 C.F.R. § 3.385.  Nevertheless, the puretone threshold at 1000 Hertz was 25 decibels, which can be indicative of some hearing loss.  See Hensley, 5 Vet. App. at 157.  However, in this case, the VA examiner stated in the November 2016 opinion that a comparison of the separation audiogram with the entrance audiogram did not show hearing loss.  Specifically, the entrance audiogram showed a puretone threshold of 20 decibels at 1000 Hertz, and the examiner explained that difference of 10 decibels or less was within normal test/retest variability.  For the same reason, the examiner found that the 10 decibel difference between the puretone threshold of 10 decibels at 500 Hertz recorded at entrance, and the puretone threshold of 20 decibels at this frequency recorded at separation, did not represent hearing loss. 

The preponderance of the evidence weighs against a medical nexus between the Veteran's hearing loss and tinnitus and in-service noise exposure.  The November 2016 VA examiner opined that it was less likely as not that hearing loss or tinnitus were linked to the Veteran's in-service noise exposure.  The examiner explained that there was an insufficient scientific basis for concluding that permanent hearing loss due to noise exposure will develop long after the noise exposure, and that indeed this was unlikely according to the Institute of Medicine.  Rather, the examiner stated that there must be evidence of a persistent change in hearing during service greater than normal test/retest variability consistent with noise-induced hearing loss if military noise exposure is considered the etiology or cause of hearing loss.  In this regard, the examiner also noted that noise exposure would affect the frequencies from 3000 Hertz to 6000 Hertz, and that no effect would be expected at 500 or 1000 Hertz.  The entrance and separation audiograms do not show changes at these higher frequencies.  

With regard to tinnitus, the November 2016 VA examiner explained that when there are no changes in hearing attributable to noise exposure from a specific episode or period of exposure, it was less likely than not that tinnitus would be due to that exposure.  Similarly, in the April 2013 VA opinion, the examiner explained that in the absence of a change in hearing due to noise exposure, it was less likely that the Veteran's tinnitus is due to noise exposure during active service.  The examiner found that the Veteran's tinnitus more likely has the same etiology as his hearing loss.  Thus, because the Veteran's hearing loss was not linked to active service, his tinnitus also necessarily cannot be linked to active. 

The VA medical opinions are highly probative, as they represent the informed conclusions of a medical professional based on review of the Veteran's medical history, and are supported by specific explanations.  They carry more weight than the Veteran's lay opinion in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In sum, because there is no medical nexus between the Veteran's hearing loss and tinnitus and his period of service, including in-service noise exposure, the preponderance of the evidence weighs against direct service connection for right ear hearing loss and tinnitus.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

Service connection for hearing loss and tinnitus is also not established under the relaxed evidentiary requirements applicable to chronic diseases.  See 38 C.F.R. §§ 3.303(b); 3.307.  The Veteran's statement at the July 2012 Board hearing that his tinnitus and hearing loss have been present since service are contradicted by his denial of a history of ear problems at separation, the normal audiometric testing at separation, and, with respect to tinnitus, a September 2004 VA treatment record showing that the Veteran's tinnitus had a sudden onset three months earlier.  Thus, his statement asserting a continuity of symptoms ever since service lacks credibility, and thus carries no probative weight.  Any similar statement by his spouse lacks probative weight for the same reason.  Moreover, her understandable bias in helping him support the claim is also a factor weighing against its credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]"). 

Thus, because the evidence shows that that the Veteran's hearing loss and tinnitus were not noted during service, and did not manifest within one year of service separation, service connection cannot be established based on chronicity or continuity, or on a presumptive basis.  See id.

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


